Per curiam.
Respondent Nancy B. Stough was suspended from the practice of law in this state pending the final disposition of her appeal from federal convictions for felonies involving moral turpitude. In the Matter of Stough, 259 Ga. 555 (386 SE2d 663) (1989). Upon the affirmance of *521respondent’s convictions by the United States Court of Appeals for the Eleventh Circuit and the filing of a petition for a hearing by the State Bar of Georgia, respondent filed pleadings in which she admitted conduct constituting a violation of Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar and petitioned this court to accept the voluntary surrender of her license to practice law in this state. We adopt the recommendations of the special master and the review panel that respondent’s petition be granted and accept the voluntary surrender of respondent’s license to practice law in Georgia.
Decided September 5, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Donald F. Samuel, for Stough.

All the Justices concur.